                                                                                 August 31, 2021
VIA ECF
The Honorable Analisa Torres
United States District Judge
United States District Court
Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, NY 10007

                      Re:     Calcano v. Schakolad Corp., et al.,
                              Case No.: 1:21-cv-4941
Dear Judge Torres,

         The undersigned represents Evelina Calcano, (“Plaintiff”) in the above referenced matter
against Defendant, Schakolad Corp., and Schakolad International Inc., (“Defendant”)
(collectively the “Parties”). We write, with Defendant’s consent to inform the Court that the
Parties have reached a settlement in principle and respectfully request that Your Honor dismiss
this action with prejudice with the right to reopen in forty-five (45) days if the Settlement
Agreement is not consummated. In light of the anticipated settlement, the undersigned
respectfully requests all currently pending deadlines in this action be adjourned sine die.

       We thank the Court for its time and attention in this matter.

                                                                          Respectfully submitted,
                                                                       /s/Michael A. LaBollita, Esq.
                                                                          Michael A. LaBollita, Esq.



cc: All counsel of record via ECF
